1
                                                                                  JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10                                                   Case No. CV 19-7186-AB (PJWx)
11    LUIS VILLEGAS

12                     Plaintiff,
                                                  ORDER DISMISSING CIVIL ACTION
13    v.
14    THRIFTY PAYLESS, INC., a
      California Corporation;
15
                      Defendants.
16
17
           THE COURT having been advised by counsel that the above-entitled action has
18
     been settled;
19
           IT IS THEREFORE ORDERED that this action is hereby dismissed without
20
     costs and without prejudice to the right, upon good cause shown within _60_ days, to
21
     re-open the action if settlement is not consummated. This Court retains full
22
     jurisdiction over this action and this Order shall not prejudice any party to this action.
23
24
25   Dated: October 1, 2019           _______________________________________
26                                    ANDRÉ BIROTTE JR.
                                      UNITED STATES DISTRICT JUDGE
27
28
                                                1.
